A sustainable future for transport (debate)
The next item is the report by Mathieu Grosch, on behalf of the Committee on Transport and Tourism, on a sustainable future for transport.
Mr President, Mr Kallas, ladies and gentlemen, this own-initiative report has given rise to many interesting discussions and exchanges of opinion with fellow Members and also to a relatively large number of amendments, 376 in total, which we have been able to summarise in around 34 compromises. The success of our efforts is due to positive cooperation with the shadow rapporteurs, who are the authors of these amendments. However, it is also the result of the fact that on the Committee on Transport and Tourism, we wanted to use this document to set a clear example to the Council and the Commission in order to determine the direction that we need to move in. We also believe that this will form an interesting foundation for the Commission's White Paper, which we are expecting to see this year.
One of the most important aspects of the report, from a purely economic perspective, is that all forms of transport will be needed in the future, for both passengers and goods, in order to provide the necessary level of mobility. Of course, efficient comodality has this economic side to it, but its efficiency must also be evaluated on the basis of environmental, social and safety criteria. This means that we need comodality in the future which takes into consideration the four main aspects of transport.
The completion of the internal market is an important factor for us. It is not simply that we feel that deregulation is very important. We must also work together to assess the deregulation. In addition, we must evaluate how the Member States are implementing the measures which they adopted five or 10 years ago. Rail transport is one very good example of this, as progress here has been poor and hesitant.
Safety and the rights of passengers are areas of great importance to the citizen. In previous debates and in this debate, we have seen that safety is a core concept for all types of transport and we need to decide on the objectives here too. We want to see a programme with clear goals covering the next five years, because more than 40 000 deaths and 300 000 injuries on the roads are far too many. We can reduce these figures if the Member States have the determination to implement certain proposals.
In simple terms, European agencies represent the future for us in their role as European regulators. However, this also means that some states will simply have to give up their national autonomy in certain areas, including safety, and hand over responsibility to a more centralised structure, so that the differences that currently arise at national boundaries can be eliminated.
Of course, reducing CO2 emissions is another important component of this report. Road transport accounted for 70% of emissions from the transport sector and this percentage has risen in recent years, as it has for transport as a whole. The most recent figure for the entire sector is 27% and this has not fallen. Therefore, we can and must make every effort to improve the situation. This is why we have laid down clear goals, not only for road transport, but also for airlines. We believe that we can reduce CO2 emissions by around 20% over the next 10 years, provided we have a clear strategy.
It is obvious that cities represent a major challenge. We expect that 80% of the population will be living in cities and that a corresponding level of mobility will be needed. These objectives have also been set. One final point is that transport can be integrated easily into the Europe 2020 strategy, because European research in the field of transport is an important aspect of the strategy, which we support. It can help people not only financially and with regard to efficiency, but also in the field of safety. Therefore, I hope that transport and mobility will play a more important role in European policy as a whole than I am afraid has often been the case in the past.
I would like to thank everyone for the very constructive support I have received from all the groups and all the Members for this report.
(Applause)
Vice-President of the Commission. - Mr President, I would like to congratulate the rapporteur, Mr Grosch, and the whole Committee on Transport and Tourism, for a high quality report. It is a very constructive and very balanced document. Its content can be widely shared.
I would like to emphasise a particular point that the report and the entire work of this committee point to. Transport is a sector that is crucial in many respects: for competitiveness, for the environment and for social and territorial cohesion. It is a policy area that deserves all our efforts and attention. I am happy that we have managed to give transport an important role in the Commission's EU 2020 strategy.
I am also glad to see that the approach proposed by the Commission in the communication 'A sustainable future for transport' is, to a large extent, shared by Parliament. The calls for efficient comodality and for the completion of the single market are fully in line with our intention to achieve a single transport area in which modes are seamlessly integrated and obstacles to open and efficient markets are removed.
I believe that efforts to provide better mobility solutions to citizens and businesses can go hand in hand with a transport system that emits less CO2 and that would help our transport industry to remain in the lead, both on logistics and on transport equipment. The way to do this is by looking at transport as an integrated system in which infrastructure, transport information technologies and regulatory arrangements work together effectively.
Regarding infrastructure, we intend to focus on a multimodal core network that acts as the backbone of a pan-European transport system. On the Intelligent Transport Systems, we share the view that traffic management, as well as ticketing tools, should gradually become multimodal.
As for regulatory arrangements, I agree we have to complete the opening of transport markets, introduce smarter pricing that reflects all costs, including the externalities, and eliminate all barriers in terms of interoperability, technical standards, multiple paper documents, etc.
I am also particularly concerned about the citizens' perspective. We need to provide increased security and uniform passenger rights which will stimulate the use of collective transport. We also need to be ambitious in terms of safety on our roads.
Finally, we acknowledge that innovative thinking is needed to preserve personal mobility, while reducing CO2 emissions. The Commission is supporting the development of new vehicle types by funding research and establishing standards. But national and local authorities also have great responsibilities, for instance, in ensuring that land use planning minimises congestion and unnecessary travel.
In a context of global economic downturn, the financing of transport infrastructure is a particularly sensitive aspect. We are looking at various approaches. There may perhaps be a single transport fund but the Commission will certainly insist on bringing together several EU funding instruments into a coherent funding framework.
In thanking Mr Grosch again for his report, I can only promise that it will be duly taken into account in the preparation of our White Paper on the future of sustainable transport.
Mr President, Mr Kallas, ladies and gentlemen, transport policy is of great importance when it comes to protecting both the environment and people's health. It is good that the European Union has a strategy covering the period up to 2020 in order to resolve the many problems in current transport systems.
We need to see a significant reduction in the environmental impact of road transport. We need genuine innovations in this area to reduce CO2 emissions and also nitrogen oxides and fine particulates. In addition, we must integrate air and sea transport more closely into our environmental strategy. In particular, in the case of sea transport, sulphur and nitrogen oxide emissions are rising, and improvements are needed in this area.
The increase in the noise produced by transport is also a nuisance for millions of people, which impacts on their quality of life. Improvements must be made in road transport, but also in rail and air transport.
I would like to mention the internalisation of external costs. Company cars bring tax benefits and the airline industry does not pay excise duty on fuel, which means that we still have a great deal to do in this area. I would like to congratulate Mr Grosch on his excellent report.
Mr President, ladies and gentlemen, I think the excellent work of Mr Grosch, on a report which was unanimously approved by the committee, should be highlighted straight away. Sincerest compliments and heartfelt congratulations to him.
I believe that this text is important. It is an important step for our programming for the future: the tricky task of setting out the guidelines for sustainable transport development. Obviously, this is a very wide-ranging issue, and as rapporteur for the opinion of the Committee on Industry, Research and Industry, I was able to make a contribution to the drafting of this text.
Sustainability is an environmental, economic, social and generational concept: I believe that this text has the merit of bearing all these aspects in mind, setting out a series of priorities which should be enacted in order to develop the transport sector, for the improvement and the widespread use of intelligent transport systems, leading to the best possible connection between the transport means, the infrastructure and the driver.
However, as we follow this programming in the way that Mr Grosch set out earlier, we must also bear in mind - Commissioner - that this is a highly critical juncture and, as the European Union, we must throw our weight behind the realisation of these structures, or part of them.
Therefore, I would ask you - seeing as you mentioned this today too - to insist, including with regard to the timeframe, on the rationalisation of all possible resources, and try to include them in a package which aims finally to begin putting in place some important structures which have been planned for some time and which are now being reviewed for Europe 2020. I think we ought to send out some significant signals in the Member States.
Thanks once again to our Coordinator and fellow Member, Mr Grosch.
Mr President, great credit is due to Mr Grosch for placing this report before us. I hope that we can accept the recommendations in general.
The 2020 strategy speaks extensively about movement - movement of people, movement of goods, movement of ideas, and certainly such concepts as youth on the move, adults on the move, in particular, tourism, where the aged are given an opportunity to move - and, of course, completing the single market. This all means that we need a sustainable transport system, and that has been addressed by Mr Grosch, in particular, in relation to the airports, such concepts as motorways of the seas - which is a wonderful development - and also rail connectivity, allowing people to move from one country to another by rail without any difficulty.
Also to be welcomed is the target of reducing emissions. Twenty-seven per cent of CO2 comes from transport; this figure is to be reduced by at least 20%. And, of course, reducing fatalities on the roads - 40 000 per year on average and 300 000 injured. That is a huge figure and to reduce that by 40% would be a great development.
There is only one caveat where we are concerned in the Committee on Regional Development and that is the suggestion that a large transport fund will be created, with the possibility of 60% of cohesion funding going to it. That is not acceptable to the Regional Development Committee. I think there is a need for further discussion and dialogue in this area, because cohesion funding is about much more than transport, but hopefully we can reach an agreement.
(GA) And if we succeed in doing that and in solving that problem, we will be very fortunate.
Transport is a key component of the European Union's economy. Unfortunately, the EU's 2020 strategy makes very little mention of this sector, even though it is a powerful generator of jobs and sustainable economic growth.
The report drafted by Mathieu Grosch includes bold ideas and useful approaches for improving the sector at the present juncture. Europe's citizens are the main beneficiaries of the markets opening up in every transport sector.
The Commission and Member States must reassess their long-term investment plans, especially in the railway sector, so that they can achieve interoperability, for instance, an aspect which I regard as a priority for the European Union in the near future. Member States and the Commission must make sustained efforts to deploy and expand the ERTMS, Rail Net Europe and the European rail freight corridors, all large-scale projects requiring harmonisation and additional funding.
Extending intermodality is an effective way of reducing traffic jams and carbon dioxide emissions. Every means must be used to promote sustainable transport, especially rail, inland waterways and maritime transport.
Transport along inland waterways is still fragmented. This is why cooperation needs to be strengthened between the relevant institutions in all the states where this mode of transport is possible. The European Union offers huge untapped potential, especially along the Rhine-Main-Danube waterway. The future Danube strategy must include this aspect.
Intelligent modes of transport must be developed and expanded on a large scale. The European Commission must channel specific funds within the research sector, which is a priority area of the EU 2020 strategy, into expanding the applicability of intelligent and clean technologies in every transport sector.
Mr President, Commissioner, ladies and gentlemen, this is an important debate, because it concerns the future of a sector which affects almost all our citizens, if not all of them, on a daily basis and which, on top of that, employs millions of people across Europe and confronts them with particularly big challenges. I agree with many of my fellow Members who have said that the rapporteur has produced an excellent piece of work and that he (together with the shadow rapporteurs, of course) is now able to present a superb report. Having said that, I would also like to mention my colleague, Magdalena Álvarez, who will be leaving us after this week, meaning that this is more or less the last report to which she will be able to contribute. So, thank you all for your fine work. In this report, the Commission has put forward a number of excellent recommendations for the White Paper due later this year. I certainly hope that it will be ready sooner rather than later, that is, in October/November rather than in December or even January 2011, because we need this White Paper in order to get down to work.
The greatest and undoubtedly the most complex challenge will be achieving a more sustainable and efficient transport system. There are no miracle solutions. If we want a low-carbon transport system, then we need to employ a whole host of measures: we have to work on research and development, introduce new technologies in the field, establish emissions standards and ensure internalisation of external costs via price mechanisms. We should also develop additional investments and so on and so forth. What I think is the bottom line here is that we use the most efficient modes of transport and that we make optimal use of our existing infrastructure, from an environmental and an economic perspective. In many cases, that will require a combination of modes of transport, and we therefore need to encourage intermodal transport by improving interoperability, not only between the modes, but also within individual modes. Just think of rail transport, where there is a great deal of work yet to be done.
In addition, there are obviously many other considerations. Transport is a very wide area. We could talk at length about transport for groups of people that we consider an extremely high priority. Here, I am referring to passenger rights and the social aspects of transport. It is particularly important that we now look at the issue of finance for new investments. We really have to show the necessary creativity in order to find additional resources in these difficult budgetary times. I will conclude by saying that we really need to come up with quantifiable targets for all manner of things connected with transport and I would ask the Commission to address that in the White Paper: we need specific quantifiable targets and a time scale so that we know how to implement all of that.
Mr President, Commissioner, ladies and gentlemen, I would also like to warmly thank the rapporteur, Mr Grosch, for his excellent report, and particularly for our excellent, courteous and effective working relationship. Our group is fully satisfied with the aims of the report and the principles it puts forward. I do not want to go back to the lengthy and in-depth debates on the issues of comodality, coordination, the completion of the internal market, decarbonisation, as well as all the other aspects and the debate on security, the distinction between security and safety, the importance of sanctions - especially cross-border sanctions - which, as well as being fundamental objectives for this future European transport policy, also coincide with what we want.
However, at the same time, this report is not an eclectic list of items - and we should welcome this fact - as Mr Grosch and his colleagues agreed to focus on aims which were both quantifiable and ambitious. What is more, I would like to state that, instead of a mere report, we have before us a real strategy. Therefore, it is important for this House, for Parliament to adopt the report by a very large majority, as in committee, so that rather than being in a position of power in relation to you, Commissioner, we may instead be in a position to firmly define our priorities with regard to this important matter, namely transport. As Mr Grosch reminded us, it constitutes the basis for the forthcoming White Paper, which we also hope to see very soon.
In fact, this is an opportunity to draw up an integrated and cross-cutting global policy, in order to meet current and future challenges, and to consolidate a real transport policy in Europe in order to make it a key EU policy. I would like to remind you that 10% of the EU's wealth depends on transport in Europe and more than 10 million people are directly or indirectly employed in this field.
I would like to put forward two ideas. The first idea is very close to my heart and involves taking into account the overall impact of each mode of transport on the environment. I do not mean that I wish to discriminate against any particular mode of transport as compared to another. I would, however, like to have access to additional information concerning the environmental impact and ask the European Investment Bank to focus its investments on transport companies with greener production methods.
Mr President, Mr Kallas, ladies and gentlemen, if we want to put a stop to climate change, we have to take a different approach to mobility. Transport is responsible for 30% of the CO2 emissions in the EU and, in contrast to industry and the insulation of houses, where we have achieved a reduction of 10% since 1990, the figures for transport have risen by 35%. All the savings made in other areas using billions of euro of our tax revenues are being eaten up by the transport sector.
Transport in general is too cheap and only environmentally transport is too expensive. This is the result of political decisions, but when we look at the future of transport, it becomes clear that things must change. Competition in this area is unfair. There is a mandatory toll with no upper limit for every kilometre of track that a train covers. In contrast, road tolls are not mandatory and are also capped. Air transport receives subsidies of around EUR 30 billion every year, but it is a climate killer. So, if we do not have enough money available to us, this is where we should be looking.
The EU's co-financing programmes also promote modes of transport which damage the environment. A total of 60% is spent on road transport and only 20% on railways and 0.9% on cycle routes. This situation must change and this is why we in the Group of the Greens/European Free Alliance are calling for at least 40% to go to environmentally friendly rail transport, a maximum of 20% to the roads and at least 15% to walking and cycling.
We welcome the fact that the rapporteur wants to achieve a 20% reduction in CO2 emissions from air and road transport by 2020, when compared with the 1990 figures, and we support this move. We would like to congratulate you on your report and also to thank you. However, we Greens also want to see a reduction of 30% in transport as a whole. This is the only way in which we can stop climate change and give our children and grandchildren a viable future on this planet. We must all work towards achieving this.
One of the key questions facing us in the area of transport is how to resolve transport in cities. While more than 70% of Europeans live in cities today, by 2050, the number will be almost 85%. Cities are also important and integral parts of transport networks, since they are the transport nodes where different forms of transport come together. Journeys usually begin and end in cities. For these reasons, cities deserve to be the main focus of attention.
Unless our habits and approaches change, increasing urbanisation and the growing proportion of the urban population will lead to more frequent traffic jams and greater environmental problems. We must therefore achieve better integration between the different methods of transport in cities, including public transport. We must make it possible to establish functioning urban regions, towards which both European and national funds will be directed. It is necessary to adopt an integrated approach, to focus on the whole, not just on details such as the construction of a new bridge, the extension of a roadway or support for car parks.
New technologies must be the main driving force behind transport development in the cities. These technologies are providing more accurate information to city dwellers, improving the productivity of transport firms and the quality of life for inhabitants. They can reduce traffic jams, cutting fuel consumption and the amount of CO2 produced. For example, the introduction of an intelligent tolling system in Stockholm dramatically reduced the transport burden and CO2 emissions. The volume of road traffic in London has been reduced to the level of the 1980s by charging a fee to enter the city. All of this requires an adequate provision of accessible public transport. This is the way we must go.
Mr President, the report supports and further promotes the European Union transport policy, which obeys just one objective: to increase competitiveness and to safeguard - by which read maximise - the profits of monopoly business groups trading in the land, air and maritime transport sector and their contribution to the overall strategic plans of capital in the European Union to increase its profits.
Climate change is being used by capital to find a profitable way out into new areas of business. The only ones who will profit from this development are the corporate behemoths, while, on the contrary, the workers will see unemployment go through the roof and their labour and wage rights shattered and will pay even more heavily for transport.
Developments in the Member States of the European Union absolutely confirm our reading: depreciation of public transport in order to make it easier to sell it off to businessmen, who acquire profitable slices with ready-made infrastructures for which the workers have paid through the nose, a typical example being the sell-off of the Hellenic Railways, which compares to that of Olympic Airways in the past and similar plans by the PASOK government for urban public transport.
The liberalisation of transport, of freight, passenger and all types of transport, has brought about disastrous consequences for the workers: increased numbers of accidents, painful repercussions on public health and subsidy packages worth billions of euro for the monopoly business groups.
The abolition of cabotage under Regulation (EEC) No 3577/92 is having painful consequences on seamen and workers and on island dwellers. The monopoly shipping groups which run coastal passenger and car ferries, cruise ships and all categories of scheduled ships in general - and this is a very important point - are opting to register their ships under flags of convenience of Member States of the European Union and third countries, because that way, they can get cheaper labour and increase their profits.
At the same time, shipowners are building their ships in shipyards in Asia. The exploitation of the workers is causing a great deal of tension and their labour and insurance rights are being swept away. Thousands of workers are being thrown into the Kaiada of unemployment by the thousand. In this way, cheaper labour can be selected, without vested wage rights. Ticket prices have risen astronomically, while the risks to passenger safety and human life have increased, due to the falling standard of services and the lack of any control or supervision of safety measures, which are seen as costs by capital and its profits.
The labour movement, the grassroots movement, is opposed to and is fighting against the European Union's deeply anti-grassroots policy, calling for the creation of a single public transport operator which will satisfy social and grassroots needs.
The report we are debating on a sustainable future for transport describes the current fundamental problems of the transport sector and presents political ideas and recommendations on how these problems might be resolved in the best way.
We all agree that efficient and well-organised transport supports social life and helps to boost economic performance. There is therefore a real need for purposeful improvement in the quality and efficiency of all forms of transport, including road, rail, river, sea and air transport, while strictly respecting the essential principles of environmental protection.
The ever increasing demand and overload on road transport in urban areas is the cause of up to 40% of CO2 and up to 70% of other harmful emissions from motor vehicles. The effective promotion of technologies with low CO2 emissions in transport is therefore a natural move towards focusing on environmental protection.
However, the development of electric-powered vehicles requires an accelerated effort on the basic European Union normative and regulatory measures, which would definitively open the way to the mass use of electric power in transport. In my opinion, Commissioner, we all quite rightly see huge shortcomings here in the work of the European Union, which is not keeping pace in this area with present day needs, as Japanese companies are developing electric vehicles and intensively working on the standardisation and unification of regulations for this area.
(NL) Mr President, the present report on a sustainable future for transport addresses the importance of the transport sector for the European economy and the completion of the internal market. At first glance, that might sound promising, were it not for the fact that the report unfortunately degenerates into a catalogue of figures related to the leftists' pet causes: environmental protection, CO2 reduction, improvement of social and working conditions, you name it, it is there. Obviously, all of that has to be stage-managed from Europe. Consumers and companies will soon be saddled with the high costs of having to comply with the latest European requirements and these transport plans will ultimately be funded by European subsidies.
These ambitions will put paid to European economies. Even before the current recession, Europe was unable to keep pace with the growth figures of the United States, let alone with those of the emerging economies, such as India and China. Now, after the failure of the climate summit in Copenhagen, Europe is unilaterally making a desperate attempt to push back the use of fossil fuels. Another thing you can read in this report is that the further growth of air transport will depend on it being CO2-neutral. How exactly do they think they are going to achieve that in practice? Are they going to introduce electric aeroplanes any time soon?
However much this report strives for financial and social welfare in Europe, it seems to be setting a course which will leave the European Union in an even weaker position, resulting in fewer jobs and a lower standard of welfare. There is no possibility of Europe actually achieving the aim it has set itself. Mr President, let us focus on the heart of the matter here and that is an economically profitable future for transport. If Member States wish to add a policy to that, then that is their own business, but please spare us an imposed European planned economy.
(DE) Mr President, firstly, I would like to thank Mr Grosch for his in-depth report and for the huge amount of work that he has put into it.
Without a functioning transport system, a Europe without frontiers that separate us will not be possible. In addition, the European economy cannot be successful and is not even conceivable without efficient, future-proof transport systems on land, on water and in the air. We need a stronger sense of community and less national egoism, in particular, when it comes to environmentally friendly rail transport.
In order to ensure that transport has a sustainable future, all the modes of transport must be prepared to take up the environmental and economic challenges faced by society as a whole. The report provides valuable pointers in this respect, which indicate the direction that we must move in.
There is only one point on which I do not agree with the report. Establishing a transport fund using cohesion policy money is not something that I can support. Why is that? It is true that transport promotes cohesion in Europe. However, a separate fund financed with cohesion policy money would not be able to fulfil the expectations that it would give rise to. It would also apply one-sided pressure on the Cohesion Fund and take too much responsibility away from the Member States, which are specifically required to ensure a sustainable future for transport.
We have just established a special committee in Parliament which will discuss what the European Union Cohesion and Structural Funds will look like in future and we should not prejudge this committee's work. Therefore, I am calling on you to vote in favour of the amendment to this report. In addition, I believe that in the context of sustainability and the future of transport systems, we should also give magnetic levitation technology a chance.
(ES) Mr President, Commissioner, before I get onto the content of the report, please allow me to thank Mr Grosch for including and accepting the majority of the amendments proposed by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
In my opinion, this has contributed to adequately setting out and orienting guidelines for future European transport policy.
I would highlight four major groups among the amendments accepted and included. The first refers to objectives. The inclusion of safety and territorial cohesion as priority objectives will doubtless improve the design of future transport policy and will contribute to making its practical application fit with the public's expectations, needs and possibilities.
Alongside safety, territorial cohesion has been incorporated as a priority objective, as I said. To this end, it is being proposed to make special efforts to improve cross-border conditions, reduce bottlenecks and solve interoperability problems, as well as improving links to the outermost regions; all of this is to be based on the real situation of each country and each mode of transport.
The second group of amendments of particular importance are those promoting two modes of transport: by rail, and by sea and waterway.
There is also a third group of amendments to which I would like to give particular emphasis, which is that relating to financing. Adequate financial cover is vital and vitally important, and to this end, we support the creation of a transport fund, a budgetary commitment in the financial perspectives, and a specific application of the golden rule.
Finally, I would like to mention the amendments that I consider important which relate to the need to strengthen the social aspect of transport. I am referring to the working conditions of workers and the rights of passengers.
I will conclude by once again thanking the rapporteur and the other groups for their cooperation, and for the high level of commitment to European transport.
(IT) Mr President, ladies and gentlemen, the 2020 objectives for a sustainable future for urban transport and the transport of goods are ambitious: reducing, between 2010 and 2020, the number of deaths and serious injuries caused by road accidents by 40%; regarding road transport, doubling the number of bus and rail passengers by 2020; reducing CO2 emissions caused by road transport through suitable innovations and avoiding empty runs; promoting rail transport; reducing electricity consumption by railway vehicles; reducing environmental pollution with regard to air transport; providing financial incentives, again by 2020, for the creation of multimodal connections, or platforms, for travel within the European Union, and increasing the number of these.
Of course, however, the first step is still a greater integration of modes of transport and the European Union must take decisive action when problems arise relating to the realisation of the major railway corridors or lines of communication.
(IT) Mr President, ladies and gentlemen, I join in the chorus of praise for the rapporteur, Mr Grosch, who has surely done a good job. I agree with most of the considerations that have already been expressed regarding comodality as an important aspect and on the issue of interoperability.
There are three things that I would like to underline quickly. The first regards the issue of safety: we need to continue to invest heavily in safety, which must certainly be carried out by developing ITS, as we already said in the preceding debate, and we must do it through further developing RTMS technology in the rail transport sector. Remaining with the rail transport sector, we must carry out the work with the courage to invest the European Railway Agency with greater powers in matters of safety in order to avoid the repetition of disasters such as those which we unfortunately experienced a few months ago.
Regarding financing, I am in favour of creating a transport fund. I believe that in the 2013 financial perspective, we must fight to see these policies adequately financed and ensure that the TEN networks may be developed further. In this regard, I believe it is fundamental that these networks be developed with the Mediterranean at their centre, as the Mediterranean is a point of connection with the new markets in the East.
Finally, the last issue I would like to touch on concerns urban mobility. I very much welcomed the call contained in the report and believe that on this issue, we should incentivise the use and coordination of good practices. We must work for a better management of goods transport in towns and cities in order to achieve a more sustainable urban transport system, and I believe that this report is a good premise for continuing an excellent job.
(DE) Mr President, ladies and gentlemen, I am pleased that we will be able to adopt this report with a large majority tomorrow. There are two things that I regard as being particularly important. The first is ensuring that the objectives we have set ourselves for 2020 can be measured. We need measurable principles which will allow us to take stock after ten years or, even better, halfway through the period, so that we can identify whether we have achieved some of what we set out to do or whether things have not worked out and we need to make improvements. This applies in particular to CO2 emissions in the transport sector. If all the other sectors are making good progress, as Mr Cramer has said, then we can rightly call on the transport industry to do the same. European transport policy is of particular importance when it comes to reducing CO2 emissions.
The second point concerns the implementation of efficient comodality. For me, this is the key to a sensible EU transport strategy. I say this, because efficient comodality can have a number of different meanings. If we do not base this theoretical concept on the right criteria, which can be put into practice, we will not achieve our objective. Therefore, I am once again calling on the Commission to ensure that the concept is implemented correctly down to the last detail, which means developing useful intermodal nodes and removing the bottlenecks in the transport of goods to and from important European trade gateways. This particularly applies to the links between major ports and airports and their hinterlands.
My third point is that the proposed core Trans-European Network (TEN) must be based on the same criteria, so that there is an almost automatic modal shift towards an efficient and environmentally friendly European transport system. These are the factors that make up a sensible plan. Not just cost effectiveness, but also social compatibility, environmental protection and sustainability. Mr Grosch and Mrs Alvarez, thank you very much for all your hard work.
The next item is the catch-the-eye procedure. I have 12 people who have applied for the floor. Strictly speaking, we should have only five in a debate but, because of the interest in this topic, we will try to take everybody for one minute each please.
(ES) Mr President, in my opinion, this excellent report sets out the guidelines that must inspire the new White Paper on Transport that will shape European transport policy for the next 10 years.
This report includes several issues that are worth outlining: the need for a financial fund as an essential instrument; the challenge of the growing demands of freight transport; the search for comodal solutions that make users and freight safe; the vital need for sufficient and secure rest areas for road transport; the - in my opinion, correct - diagnosis that the various modes of transport must complement each other, with efficiency criteria being sought rather than merely being in competition with each other; and the rapporteur's - brave, in my opinion, and fair - assertion that transport by rail or sea is not always more environmentally friendly than road transport.
In short, the concept of 'efficient comodality' is a concept for the future and it must certainly, in my opinion, be given full support.
(PL) Mr President, Mr Kallas, I would like to congratulate the rapporteur, who has produced an excellent piece of work which is of great importance for the final form of the future White Paper. I support the opinion that it is a crucial matter for the European Union to improve the efficiency of the transport system, but to make this objective a reality, strategic integration of EU instruments is essential. Cohesion policy, as a key instrument for accomplishment of the Europe 2020 strategy, should play a leading role in relation to sectoral policies, leading to full inclusion of all Member States in a European network and also supporting gradual introduction of smart solutions.
The European Union should have instruments at its disposal which support an increase in effectiveness of transport networks, including in relation to cross-border projects. However, the transport fund must not be established at the expense of resources earmarked for cohesion policy. We should strive for the simultaneous mutual strengthening of transport policy and cohesion policy, and not weaken existing instruments.
(RO) The report on a sustainable future for transport contains recommendations from Parliament both for the future White Paper on sustainable transport in the European Union and for the future TEN-T.
Given how densely populated the European Union is, it is vital for us to develop rail and maritime transport further. The European strategy for the development of inland waterway transport and the development of rail freight corridors and high-speed railway lines for connecting all of Europe's capitals and large cities must become priorities for the European Union. I hope that the future TEN-T network will make greater use of access to the Black Sea and the Rhine-Main-Danube corridor.
Markets in the transport sector should only be opened up for the benefit of consumers, which should be accompanied by long-term plans for infrastructure investment and consolidation of technical interoperability.
The funding for the development of Europe's transport system should take into account transport safety, as well as social, economic and territorial cohesion.
(DE) Mr President, I would like to offer my sincere thanks to the rapporteur and also to all of the shadow rapporteurs. I believe that we have succeeded in resolving what seemed almost to be a contradiction, because we are all calling for the development of our transport systems, but also for a sustainable future.
This report establishes the requirements for a genuinely sustainable future. I only hope that we can work together to implement these requirements in such a way that they can be experienced on the ground.
I should like to give just one example of what we are currently attempting to achieve in Austria. We have recently established the Niederösterreich mobil platform in Lower Austria. This aims to bring together all the interest groups and all the bodies that are affected to develop sustainable local mobility systems for the future. I believe that we need examples like this on a small scale, but we also need large models on a European level.
We must extend our transport networks, in particular, the rail and water networks. I would like to emphasise with regard to the Danube strategy that, while we need to develop the Danube, we must also and most importantly take into consideration the fact that it is a particularly sensitive ecosystem.
(DE) Mr President, this has really been an afternoon devoted to transport and this is the report which basically summarises everything.
Many people say that the greatest achievement made on behalf of the citizens of Europe is the internal market. As Mr Kallas has said, the transport routes are the arteries of the internal market. Therefore, it is, of course, important to ensure that these transport routes are safe, that they are developed in an environmentally friendly way, and that we take a general look at what can be improved in future using intelligent transport systems, for example.
We must think about how we can structure the more environmentally friendly areas, such as rail and sea transport, in a more effective way, how we can move more transport away from the roads and into these areas, and how we can reduce the environmental impact of the emissions from sea transport. At the same time, we must also consider how to meet the specific needs of urban transport, which are very different from those of international transport. The future of urban transport may lie with managers who travel on e-bikes that also provide them with exercise. Of course, we need quite different options over longer distances, which would also fulfil a cross-border function. This is a good and very forward-looking report.
(PT) Mr President, transport is a fundamental element of economic development. It is essential to territorial cohesion, social progress and increasing public well-being. As a result of its strategic relevance and its unequivocal public interest, the sector is, and must continue to be, one of the areas in which states perform their social role through public services. That is what is required for a modern and efficient transport system that is capable of responding to major challenges in the sector, such as increased safety and reducing its environmental impact, amongst others.
We must correct and reverse persistent policies of failure to invest in and dismantling of the public transport sector, with a view to its privatisation. We must respect and value the rights of the workers in the sector. We must invest in research and development, as well as in essential public infrastructure to ensure the sector responds to society's needs.
For all these reasons, in several Member States such as Portugal, workers and the people have been stoutly and determinedly fighting to protect the public transport sector and save it from privatisation. We welcome this fight, and would associate ourselves with it.
(DE) Mr President, against the background of this comprehensive discussion, I should like to make a suggestion in advance which would reduce some of our transport problems.
Millions of EU citizens are currently making their way to holiday destinations on the roads of Europe. With the aim of making transport more sustainable, would it not be sensible to stagger the holiday periods of Member States at a European level and coordinate them with one another?
National holidays often have a serious impact on holiday travel within Europe. The European transport network comes under extreme pressure, people sit for hours in traffic jams on their way to their holiday destinations and the negative consequences of these seasonal peaks for the environment and for citizens and consumers are obvious. Staggered holiday periods, which would, of course, have to take into account the educational requirements of the individual states, could help to resolve some of these problems. This would also bring economic benefits, as extending the holiday season would result in cheaper prices and the creation of more jobs.
I hope that the Commission will take up this suggestion.
Mr President, what a nice idea it would be if we could stagger holidays for this Parliament, but I do not think that is going to happen.
I listened to colleagues who mentioned bicycles. May I say that I purchased a new bike last week. It is very sustainable, but it is entirely impractical for the job I do. What we need are very practical, sustainable transport solutions. Can I also add that there has - rightly - been a lot of talk about urban transportation and the need to have systems that link together, but let us not forget the numbers of people who live in isolated rural communities, where rural transport schemes on a small scale mean that they can get involved in the wider society. So there is both a social and an economic dimension to transport which we have to take into account. Yes, of course, we need to address the environmental issues, and I believe that will be done, through technology and through pressure on climate change. On the issue of a transport fund, I would regret any attempt to rob Peter to pay Paul. Our big battle is to secure an adequate budget for the European Union in its entirety post 2013. It is going to be tough.
(CS) The future of transport surely includes development and support for public transport as well. The target of doubling the numbers of users by 2020 is a step in the right direction. However, there is a question mark over how this sector will be affected by the economic crisis and the policy of budget cuts in the long term.
The new Member States in particular are now facing enormous social pressure from individual car use, with all of its negative consequences, including higher CO2 emissions and traffic accidents. Local and regional authorities in particular are facing pressure to cut public transport, and it should be a European priority to maintain it before irreversible damage is done. Now more than ever before, it should be an important objective of every European transport policy to find a way of supporting public transport operations efficiently and effectively.
(PL) Mr President, the transport sector is a fundamental element of the development of the Union and its regions. It plays a key role in the economy and employment. It enables the free movement of EU citizens and the flow of goods throughout Europe. It also has a direct influence on the development and social cohesion of regions and on the citizens' quality of life and their health and security.
It is extremely important to reduce CO2 emissions in road transport by using appropriate innovations. Some passenger and freight transport should be transferred from road to rail or ship in order to reduce the excessive traffic burden on existing roads. We should develop modern forms of public transport in urban areas. It is important that different means of transport do not compete with each other in an artificial way, but that they mutually support and complement each other, creating a sustainable transport system. Transport policy should be more effective and efficient.
(PL) We have had here, today, the opportunity for a very interesting debate on the future of transport. This debate is taking place at the same time as another discussion is being held here - also in Parliament - about the budget for the years 2014-2020. I would like to ask this: in the budget for the next six years, should we not provide more resources for transport and, in particular, should the next few years not be years of particular effort as far as rail transport is concerned? For all of us here think it is this form of transport which should relieve the roads. It is a very environmentally friendly means of transport, but at this point, just talking about it will not suffice. Significantly greater resources should be provided for these objectives in the next six-year period.
(ES) Mr President, I, too, would congratulate Mr Grosch, especially on his sensitivity regarding the European transport network's border crossings. I would also like to thank my colleague, Mrs Álvarez, for having drawn up such a relevant and balanced report.
Please allow me just to mention two small things that are not in the report, but could be in the Commission White Paper tomorrow. Firstly, I would express my disappointment that the 40% reduction in the number of deaths is being kept. I know that the matter of serious injuries is being added, but I think that we will, naturally, have to offer a very good explanation for why we are not being more ambitious and setting a target of 50% or even higher, as our goal is to reduce the number of deaths on the road by 100%.
As regards the financing of networks, I would simply like to add that in addition to the proposals in Mr Grosch's report, which I think are extremely interesting, we should be as ambitious as possible now, with the debate on the coming financial perspectives starting. Why not consider, and I am talking to you in particular, Mr Kallas, guaranteeing an objective of 10% of the next multiannual budget, 2014-2020, for Europe's transport networks? Why not dream? Why dismiss things out of hand?
Let us go further, because perhaps we will manage what we did not manage in previous financial perspectives.
(DE) Mr President, this own-initiative report allows the European Parliament to set clear goals for the development of the transport sector. This is important because transport will enable us to achieve and maintain a well functioning economy and a competitive Europe.
All of us, including Mr Kallas, know that the important feature of such ambitious and capital intensive plans is, naturally, the funding and we are looking forward to seeing new funding models, which will certainly be needed. A transport fund will and could play a particularly important role in this respect, not by taking money away from other areas, but by coordinating the huge flows of finance more effectively.
Vice-President of the Commission. - Mr President, this has been an interesting discussion. It is clear that we are facing a very challenging task in getting the priorities right for the transport sector over the next decade while ensuring that due account is given to different aspects, sometimes of a very controversial nature.
You have already signalled all these controversial issues during today's debate, and they are very well known with regard to railways. At the last part-session, you had an interesting and controversial debate about competitive rail-freight corridors, which can be a very important development.
Let us work together to push necessary railway reforms. Railway competitiveness versus road transport and also versus the global competitiveness of Europe depends very much on the internal architecture of our railways: getting rid of privileges, getting rid of political interference and all these things. It is my strong conviction after my short period in this job.
Is transport cohesion also cohesion or not? Electric vehicles: what is the contribution of electric vehicles to congestion, which is the most detested feature in transport? Finances are always controversial, especially today. Then there are regional interests, already signalled here; the interests of the Mediterranean area.
So let us work together and try to find the right balance. I believe that we can all agree on the general goals. Tackling the future challenges of the transport system requires satisfying the mobility needs of citizens and businesses in a way that uses less and cleaner energy and exploits more efficiently the infrastructure and the potential of each mode. In this framework, I am confident that cooperation between all European institutions will result and bring the benefit of a high quality future transport system.
Mr President, Mr Kallas, ladies and gentlemen, thank you very much for your contributions. We have set ourselves objectives in this report and much is needed in order to achieve them, including funding.
Therefore, I would like to make it quite clear at this point that it is not our intention to rob Peter to pay Paul. However, it would be a pity if Peter were very rich and Paul really needed the money to invest it where it is required. It is hard to image two areas which are more compatible than mobility and territorial cohesion. We must not see them as being in competition with one another, as some people do. For example, this is even the case in an amendment submitted by my group. Instead, we should regard them as working together. That is also the fundamental concept of cohesion, as we understand it.
Therefore, I would like to call on you specifically not to support this amendment, because the fund will play a key role in our report, in the future, and also in transport policy. We need money not only to improve the infrastructure, but also for research, which will result in increased safety and improved technology.
Since we know that in the rail sector, for example, there are seven or eight completely different systems in operation, while on the roads, it is possible to travel throughout Europe from north to south and from east to west without technological problems, I believe that it is completely acceptable to invest this money in research, interoperability and technology, precisely in order to allow the regions to move closer together.
As far as the agencies are concerned, and I would like to refer to this again briefly, we feel strongly that we must not create a new structure, but we must give Europe a central role. In transport policy and in other areas, it is becoming clear that Europe is, in many cases, the solution and not the problem, as many people who view the situation with a slight tinge of national autonomy would like to claim. That is what we want to achieve with the agencies and with the report. I would like to thank you all for your very positive contributions.
The debate is closed.
The vote will take place tomorrow (Tuesday, 6 July 2010).
Written statements (Rule 149)
The preparation of the next White Paper on transport is a turning point, giving us the opportunity to rethink the transport policy guidelines and, hence, the 'hard infrastructure' of the EU common market. Already in its present form, the Grosch report provides a global view of the future of transport, a view which starts from the premise that the efficiency of the transport system is not determined solely by the size of our road networks or by the volume of freight carried by our ships and trains; it is also determined - and this is a basic and non-negotiable principle - by the impact of these activities on the environment, on society, on labour and on public safety. That is why I believe that it is especially important to give new momentum to road safety - not forgetting that 70% of transport in the EU is by road - and I also believe that the proposal to set up a European Agency for Road Transport is a substantial measure in that direction. We need new tools to promote the adoption of new technologies and disseminate best regulatory measures and research tools for road transport.
Mr President, the Grosch report, which we have debated today, plays an unquestionably important role in drafting the future of European transport for the next 10 years. The exceptional number of discrepancies and the problem with working out a mutual compromise are the result of the diverse nature of transport in European states and the complicated social and geopolitical situation in the European Union.
I would like to draw attention to several matters contained in the document, including the fact that we point to the need for diversification in transport when establishing the European transport space. In my opinion, the broadly understood concept of decarbonisation is a great threat. I would like to emphasise that to achieve decarbonisation, it is necessary to undertake sizeable investments in new technologies. In addition, we must not neglect sources of energy which are reasonably environmentally friendly, such as biofuels. I come from Silesia, from a conurbation which, like many similar areas in Europe, needs more than just regional support. This explains my emphasis on urban space. In order to add weight to the report, I suggested including references to additional documents such as the Freight Logistics Action Plan and the second report on monitoring development of the rail market and, in so doing, we stressed the significance of railways as strategically important for guaranteeing the correct functioning of the transport sector as a whole.
The report on the future of transport aims to support and develop an efficient and sustainable transport system in Europe. In order for this to come about, it is necessary that the internal transport market is fully completed and that all obstacles resulting from the late, or lack of, transposition of EU legislation in the Member States are removed.
A transport fund will also be necessary in order to guarantee financing of the trans-European transport network projects and the systems to support the network. The TEN-T projects are a priority for transport policy, but the problem of missing infrastructure must be removed, as well as the geographical and historical obstacles of cross-border routes. Lastly, the issue of road safety - among other things - is one of the key points upon which the transport policy should be based in future.